       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

NEAL P. ZINDA,
                                                                 OPINION AND ORDER
                            Plaintiff,
                                                                      19-cv-931-bbc
              v.

ANDREW SAUL,
Commissioner of Social Security,

                           Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Neal P. Zinda is seeking review of a final decision denying his claim for

disability insurance benefits and supplemental security income under the Social Security Act.

42 U.S.C. § 405(g). The administrative law judge found that plaintiff had several severe

mental and physical impairments, but that he could still perform work in the national

economy despite his impairments. Plaintiff contends that the administrative law judge erred

in several ways.

       As explained below, the administrative law judge failed to provide good reasons to

support her decision to weigh the opinions of non-examining agency psychologists over those

of plaintiff’s treating and examining medical providers. In addition, the administrative law

judge failed to provide sufficient basis for her assessment of plaintiff’s mental and physical

limitations and plaintiff’s subjective symptoms.        As a result, I conclude that the

administrative law judge’s assessment of plaintiff’s residual functional capacity is not

supported by substantial evidence. This case will be remanded for further proceedings.

                                              1
       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 2 of 19




       The following facts are drawn from the administrative record (AR).



                                           FACTS

                      A. Social Security Application and Background

       Plaintiff Neal Zinda was born in 1970, making him 45 years old at the time he filed

for disability insurance benefits and supplemental security income in May 2016. Plaintiff

is a former firefighter, and claims to have been disabled since August 2015 by post-traumatic

stress disorder, bipolar disorder, anxiety and a bulging disk. AR 268. He later asserted that

he was also disabled by right shoulder pain. His application was denied initially and on

reconsideration, and plaintiff requested a hearing before an administrative law judge. After

the hearing, the administrative law judge issued a written decision concluding that plaintiff

was not disabled. AR 13-24.

       In September 2019, the appeals council denied plaintiff’s request for review, AR 1-3,

making the administrative law judge’s decision the final decision of the commissioner.

Plaintiff then filed this lawsuit under 42 U.S.C. § 405(g).



                     B. Overview of Medical Problems and Treatment

1. Mental health

       Plaintiff has a long history of mental health problems, and his treating providers have

diagnosed bipolar disorder, post-traumatic stress disorder, depression with anxiety, attention

deficit disorder and insomnia. AR 429, 671. He was given a diagnosis of bipolar disorder



                                              2
       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 3 of 19




in 2008, and had several psychiatric hospitalizations after that, although none after his

alleged disability onset date in 2015. AR 372, 376. He has difficulty controlling his anger

and aggressiveness toward others, and his anger has made it difficult for him to hold a job.

AR 48, 315, 430. He was terminated from his assistant fire chief position a few months after

receiving a bipolar diagnosis in 2008. AR 376. He takes several medications for his mental

health problems, including Seroquel, Depakote, Prozac, Wellbutrin, Xanax and Adderall.

AR 559.

       For more than 15 years, plaintiff’s primary medical provider has been Teresa Grimes,

a physician assistant.   Grimes diagnosed bipolar disorder and anxiety, and manages

plaintiff’s psychiatric medications. AR 446-450, 552-554. During appointments with

Grimes in 2016, plaintiff sometimes reported feeling depressed, anxious and agitated, AR

446-448, 583, while at other times, he reported that he was able to manage his depression

and anxiety. AR 552. In July 2016, plaintiff reported to Grimes that he had had a panic

attack while attending his child’s sporting event, and Grimes noted that plaintiff had a flat

mood and affect and that his anxiety was apparent. AR 553. Grimes also noted that

plaintiff had not been able to work full-time because he kept being fired from jobs. Id. In

September 2016, plaintiff asked Grimes whether she could adjust his medications because

they were causing hand weakness and tremors. AR 552.

       Plaintiff has received psychotherapy from several licensed professional counselors.

He saw Lynn Flannery, MS, LPC-SA, NCC, from Jefferson County Human Services, on a

weekly basis for psychotherapy from August 2014 to June 2016. AR 472-547. Flannery



                                             3
       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 4 of 19




worked with plaintiff on anger management and other coping skills. Flannery’s treatment

notes report that plaintiff had several periods during which his mood and anxiety were stable

and under control, AR 467, 475, 477-78, 484-91, 502, and other times during which he

needed extra counseling about PTSD triggers and anxiety. AR 495-499. Between December

2015 and March 2016, plaintiff had an increase in his depressive and anxious symptoms and

reported that he had had angry outbursts and was unable to work, check his mail, email or

voicemail, or care of himself properly. AR 503-09. During this period, he sent angry and

threatening emails to a supervisor and was put on administrative leave from his part-time

job as a peer-support specialist. AR 511, 518. He later resigned from the job because he was

frustrated. AR 513. In April 2016, plaintiff reported feeling stable again. AR 504-20, 24.

       In June 2016, plaintiff was assigned to a different therapist, Krista Doerr, MS, LPC-

SA, NCC. AR 526. Doerr met with plaintiff for a couple of sessions, and noted that he was

depressed but stable. AR 593. In September 2016, plaintiff starting seeing Jennifer Wendt,

MA, LPC-SA, NCC for psychotherapy. AR 600. Between September and November 2016,

Wendt noted that plaintiff’s moods were depressed, but stable. AR 600-604. In December

2016, plaintiff became very angry during a session with Wendt and stated that he wanted

to throw a chair. AR 607.



2. Shoulder pain

       Plaintiff first sought treatment for right shoulder pain in May 2016. AR 560. An

exam showed that his right shoulder had a normal range of motion and strength, but that



                                             4
       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 5 of 19




the shoulder caused him pain during examination, was tender, and that there was some

crepitus with backward movements. AR 563. An x-ray showed no fracture or dislocation.

AR 566.

       Plaintiff sought treatment again for shoulder pain in January 2017. AR 638. Upon

examination, plaintiff felt pain in his shoulder when he raised it more than 50 degrees and

during backward extension, and crepitus over his rotator cuff was noted. AR 641. Plaintiff

was also experiencing numbness and tingling in his right middle finger and the thumb of his

right hand. AR 638. Plaintiff was instructed to use heat and ibuprofen, and he was referred

to orthopedics. AR 641.

       Plaintiff was seen at an orthopedic clinic in April 2017. AR 725. The orthopedist

assessed a partial tear in plaintiff’s right rotator cuff, a tear in the superior labrum and right

shoulder pain. Id. Orthopedic testing showed that plaintiff’s shoulder was positive for

impingement, and that plaintiff experienced pain during several other tests. AR 729. The

orthopedist recommended surgical repair, AR 731, but plaintiff chose to continue with

conservative care, including physical therapy and pain medication, because he was concerned

about the recovery period and lack of support during the postoperative period. AR 845.

Plaintiff received cortisone injections that provided him temporary relief. AR 733.

       In April 2018, plaintiff sought treatment again because his shoulder pain had

increased. AR 845. He reported that he was not interested in pursuing surgery, so he was

referred to physical therapy. Id. Plaintiff saw an orthopedist again in June 2018. AR 977.

The orthopedist recommended that plaintiff pursue aggressive conservative care, including



                                                5
       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 6 of 19




icing, physical therapy and anti-inflammatories, and to undergo surgery if the conservative

treatment did not work.. Id.



                                    C. Opinion Evidence

       The medical record contained opinions from treating providers and consulting

examiners about plaintiff’s limitations.

       Physician assistant Teresa Grimes gave the opinion that plaintiff had moderate

restrictions in performing the activities of daily living; moderate restrictions in maintaining

social functioning; marked limitations in his ability to deal with work stress; extreme

deficiencies of concentration, persistence or pace; would be absent from work more than four

days each month; and would have good days and bad days. AR 618, 620. Grimes stated

that because of plaintiff's bipolar disorder, he could have psychomotor retardation, low

cognitive functioning, poor hygiene and severe depression. During manic periods, plaintiff

could have insomnia, high anxiety, confusion, agitation, frustration and anger. AR 617-20.

Grimes concluded that plaintiff had a “poor prognosis.” AR 617.

       Licensed professional counselor Lynn Flannery, who treated plaintiff on a weekly

basis for several years, gave the opinion that plaintiff has marked restrictions in performing

the activities of daily living, marked difficulties in maintaining concentration, persistence or

pace, and would be absent from work more than four days each month. AR 439, 440.

Flannery noted that plaintiff has a history of acting aggressively with coworkers, supervisors

and the general public, that he has been unable to maintain employment due to emotional



                                               6
       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 7 of 19




lability, stress, impulsive behavior and verbal aggression, and that his ability to focus when

triggered is a significant hindrance to his being able to maintain employment. AR 437-38.

Flannery stated that plaintiff has had a limited response to treatment and that his prognosis

is “severe and persistent.” AR 435.

       Licensed professional counselor Jennifer Wendt treated plaintiff twice a month from

September 2016 through May 2018. AR 663. Wendt gave the opinion that plaintiff had

moderate and marked adaption deficiencies, moderate deficiencies understanding and

remembering, marked deficiencies of concentration and persistence, and would be absent

from work at least four days each month. AR 664-65. Wendt noted that plaintiff was very

depressed, negative and hopeless during her sessions with him, and that he had a poor

prognosis. AR 663.

       State agency consultative examiner Patricia Bromley, PhD, examined plaintiff in

October 2016. AR 579. Bromley diagnosed bipolar disorder with anxious distress, PTSD

and panic disorder. Bromley stated that plaintiff had moderate limitations in understanding,

remembering and carrying out simple instructions, responding appropriately to coworkers

and supervisors, and adapting to changes, but that plaintiff was markedly impaired in his

ability to maintain concentration, persistence or pace, and to withstand routine work

stresses. AR 581. Bromley noted that during the examination, plaintiff appeared to be “very

intense, anxious, and as though he is holding it together with some difficulty.” AR 581.

       Two state agency psychologists, Dr. Larry Kravitz PsyD and Dr. Susan Donahoo,

Ph.D, gave opinions about plaintiff’s mental health limitations. Kravitz gave the opinion



                                              7
       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 8 of 19




that plaintiff had mild functional limitations in daily activities and moderate limitations in

social functioning, concentration, persistence and pace. AR 66-67. Donahoo concluded that

plaintiff had no limitations in his ability to understand, remember, and apply information;

mild limitations in his ability to concentrate, persist and maintain pace, adapt and manage

himself; and moderate limitations in his ability to interact with others. AR 103.



                                D. Administrative Hearing

       At an administrative hearing held in August 2018, plaintiff testified that he worked

as a firefighter, paramedic and fire chief for several years until 2008, AR 43, the year that

he was given a diagnosis of bipolar disorder. Since then, he had worked at several different

jobs, including a nursing home, group homes, a warehouse, Walmart, a liquor store and an

apple orchard. AR 37, 49, 51. At the time of the hearing, plaintiff was delivering

newspapers on a part-time basis. AR 35-37. Plaintiff testified that he had trouble with

working in the past because he would fail to show up for work and had problems getting

angry and frustrated with his bosses. AR 42. On one occasion when he was working at a

nursing home, he became angry and took a bat to work, with the intention of hitting

whoever he could with it. AR 48. The police stopped him before he went inside. Id.

       Plaintiff testified that he took medications for bipolar, depression, anxiety and high

blood pressure. AR 39. He testified that his medications caused hand tremors, which made

it impossible to use a keyboard or text. AR 39-40. He had not used in a computer in two

years because of his hand tremors and the frustration it caused. AR 42. He also testified



                                              8
       Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 9 of 19




that he had constant shoulder pain for which he took pain medication and a muscle relaxer

and performed physical therapy. AR 43.

       When the administrative law judge asked plaintiff whether he participated in social

activities, plaintiff answered that he did not have any friends or any family that he could

count on. AR 41. He stated that a friend would come over to his apartment to talk to him

maybe once a month. Id. He testified that he helped his roommate cook, clean and perform

household chores, AR 40, that he read and watched TV, and that he could go to grocery

store with some difficulty. AR 41.



                         E. Administrative Law Judge’s Decision

       The administrative law judge followed the five-step sequential evaluation of disability

set out by the regulations. 20 C.F.R. § 416.920. At step one, the administrative law judge

found that plaintiff had not engaged in substantial gainful activity since applying for

disability. AR 15. At steps two and three, the administrative law judge found that plaintiff

had the severe impairments of right shoulder tendinitis, right shoulder rotator cuff [tear],

degenerative disc disease, obesity, depression, anxiety, and post-traumatic stress disorder,

but that none of those impairments met or equaled the severity criteria of a listed

impairment. AR 16-19. At step four, the administrative law judge found that plaintiff had

the residual functional capacity to perform light work, with the following limitations:

       simple, routine, repetitive, noncomplex work with only occasional changes in
       work routine, and includes no fast paced production work. He shall have no
       public contact and only occasional interaction with coworkers and supervisors.



                                              9
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 10 of 19




       He is limited to occasional climbing, stooping, kneeling, crawling, balancing,
       crouching, and frequent use of the right upper extremity.

AR 19-20.

       In considering plaintiff’s mental health, the administrative law judge gave “little

weight” to the opinions of plaintiff’s treating providers and the consultative examiner, and

she gave “significant weight” to the opinions of the reviewing psychologists.

        At steps four and five, the administrative law judge determined that plaintiff could

not perform his past relevant work as a firefighter, fire chief, paramedic or certified nursing

assistant, but that based on vocational expert testimony, plaintiff could perform a significant

number of jobs in the national economy. AR 22-23.



                                              OPINION

       Plaintiff contends that the administrative law judge erred by: (1) failing to properly

evaluate the mental health opinions in the record;(2) failing to account for plaintiff’s off-task

time, probable absenteeism, and limitations in concentration, persistence and pace in

plaintiff’s residual functional capacity; (3) failing to include adequate physical limitations

for plaintiff’s shoulder in plaintiff’s residual functional capacity; and (4) failing to evaluate

plaintiff’s subjective complaints adequately.

       In reviewing the administrative law judge’s decision with respect to these arguments,

I must determine whether the administrative law judge’s decision is supported by substantial

evidence, which means “sufficient evidence to support the agency’s factual determinations.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). The threshold for sufficiency is not high;

                                                10
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 11 of 19




the substantial evidence standard requires only “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id. The administrative law judge must

identify the relevant evidence and build a “logical bridge” between that evidence and the

ultimate determination. Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014).



                               A. Mental Health Opinion Evidence

          Plaintiff contends that the administrative law judge erred in evaluating the opinion

evidence of his treating providers—Teresa Grimes, Lynn Flannery and Jennifer Wendt—and

the consultative examiner, Patricia Bromely. Plaintiff contends that the administrative law

judge should have given more weight to the opinions from these mental health professionals

in light of their history of treating or examining plaintiff and the consistency among their

opinions. Gerstner v. Berryhill, 879 F.3d 257, 262 (7th Cir. 2018) (remand granted in part

because the “the ALJ overlooked the extent to which the treating source’s opinions were

consistent with the diagnoses and opinions of other medical sources”). In this instance, all

of these mental health professionals gave the opinion that plaintiff had marked or extreme

limitations in maintaining concentration, persistence or pace. In addition, all of them except

Bromely, who was silent on the issue, gave the opinion that plaintiff would be absent from

work four or more days each month.

       The administrative law judge gave “little weight” to these opinions, concluding that

they were “extreme” and contradicted plaintiff’s “admission to improved symptoms with the

medication, the mental status examinations that reflect no more than moderate findings, and



                                             11
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 12 of 19




the lack of emergency treatment or hospitalization.” AR 18, 19. The administrative law

judge also noted that Bromley’s opinion appeared to adopt plaintiff’s subjective complaints,

and was “inconsistent with the examination findings of a very good memory and adequate

performance on concentration testing.” AR 19.

       I agree with plaintiff that the administrative law judge’s analysis of the mental health

opinions is inadequate. The administrative law judge focused improperly on select portions

of treatment notes from plaintiff’s mental-health examinations and failed to provide an

adequate analysis of the opinions provided about plaintiff’s limitations. In particular, the

administrative law judge focused on the portions of treatment notes in which Flannery,

Wednt and Grimes wrote that plaintiff presented normally, was feeling well and had a stable

mood. The administrative law judge did not discuss the numerous treatment notes in which

plaintiff’s medical providers found that plaintiff was struggling with anxiety, anger, low

moods and decreased energy and motivation. She did not acknowledge that throughout

their treatment notes, both Grimes and Flannery noted that plaintiff had been unable to

keep a job because of his mental health symptoms and emotional lability. AR 476, 513,

553, 892, 900. The administrative law judge did not discuss adequately the numerous notes

in which Grimes and Flannery continued to assess plaintiff as having bipolar disorder and

continued to recommend numerous medications and frequent therapy to manage his

condition.

       Plaintiff’s medical record covers a period of several years and shows that his

symptoms varied and his mental health fluctuated. Plaintiff presented well at some of his



                                              12
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 13 of 19




appointments, but his condition had deteriorated at others. For example, plaintiff presented

well at his appointments with Flannery in October and November 2015, but his mental

health deteriorated significantly in December 2015, to the point that had angry outbursts

at his part-time job, was placed on administrative leave, resigned, and struggled to engage

in activities of daily living, such as showering and getting out of bed, between December

2015 and March 2016. AR 503-09. The administrative law judge failed to adequately

acknowledge this fluctuation in plaintiff’s mental health and ability to function.

       Finally, the administrative law judge failed to acknowledge that the treatment

observations included descriptions of how plaintiff presented at his appointment, and were

not necessarily general assessments of his mental health or how he would present himself in

the workplace. Gerstner v. Berryhill, 879 F.3d 257, 262 (7th Cir. 2018) (“[T]he affect and

mood notes that the ALJ emphasized simply described how Gerstner presented on the days

of her appointments. They were not general assessments.”) (emphasis in original). “After all,

an individual’s ability to comport herself normally during [thirty-minute long psychiatry]

sessions or examinations does not necessarily lead to an inference that she has the functional

capacity to work full-time.” Kuehl v. Berryhill, 2018 WL 4405613, at *6 (W.D. Wis. Sept.

17, 2018) (citing Gerstner, 879 F.3d at 262).

       The administrative law judge failed to “build a logical bridge” between the evidence

and her rejection of the medical opinion testimonies. An administrative law judge must

grapple with lines of evidence that are contrary to her conclusion, and here the

administrative law judge did not do so. Hardy v. Berryhill, 908 F.3d 309, 312 (7th Cir.



                                             13
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 14 of 19




2018); Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). Therefore, the case must

be remanded so that the commissioner can conduct a more thorough analysis of the medical

records and consider the medical opinions properly.



                          B. Mental Residual Functional Capacity

       Plaintiff next contends that the administrative law judge did not account adequately

for plaintiff’s mental limitations in the residual functional capacity assessment. The

administrative law judge limited plaintiff to:

       simple, routine, repetitive, noncomplex work with only occasional changes in
       work routine, and includes no fast paced production work. He shall have no
       public contact and only occasional interaction with coworkers and supervisors.

Plaintiff argues that this residual functional capacity fails to account for his off-task time,

probable absenteeism and limitations in concentration, persistence and pace.              The

commissioner responds that the residual functional capacity is supported by the opinions of

state agency psychologists Dr. Larry Kravitz and Dr. Susan Donahoo. Kravitz gave the

opinion that plaintiff had mild functional limitations in daily activities and moderate

limitations in social functioning, concentration, persistence and pace. AR 66-67. Donahoo

concluded that plaintiff had no limitations in his ability to understand, remember, and apply

information; mild limitations in his ability to concentrate, persist and maintain pace, adapt

and manage himself; and moderate limitations in his ability to interact with others. AR 103.

       As discussed above, the administrative law judge failed to adequately analyze the

plaintiff’s mental health records and the mental health opinion evidence. On remand, the



                                              14
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 15 of 19




commissioner should consider whether the mental health records and opinion evidence

require that additional mental health limitations be accounted for in plaintiff’s residual

functional capacity.

       In addition, I agree with plaintiff that the administrative law judge failed to address

evidence showing that plaintiff might have excessive absenteeism and difficulty

concentrating at work, including evidence showing his history of anger and frustration in the

workplace, anxiety, distraction, lack of motivation and being terminated from numerous jobs

because of absenteeism related to his mental health problems.              On remand, the

commissioner should address how these limitations are accounted for in plaintiff’s residual

functional capacity.



                                 C. Shoulder Limitations

       In the residual functional capacity assessment, the administrative law judge concluded

that plaintiff could frequently use his right upper extremity. This means that plaintiff can

use his right upper arm and shoulder from one-third to two-thirds of the time during an 8-

hour workday. Plaintiff contends that the administrative law judge failed to explain how she

determined this limitation. The commissioner responds that the residual functional capacity

assessment was based on the opinions of two state agency physicians and the objective

medical evidence.

       However, the two state agency physicians gave opinions about plaintiff’s physical

limitations in October 2016 and March 2017, and did not have access to more recent



                                             15
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 16 of 19




medical records about plaintiff’s 2017 and 2018 right shoulder problems. AR 60-75, 94-

111. In 2017, an orthopedist assessed a partial tear in plaintiff’s right rotator cuff, a tear in

the superior labrum and right shoulder pain. AR 729. Orthopedic testing showed that

plaintiff’s shoulder was positive for impingement, and that plaintiff experienced pain during

several other tests. AR 729. The orthopedist recommended surgical repair, AR 731, but

plaintiff declined because he would not have had post-operative support. AR 845. Plaintiff

continued to experience shoulder pain and sought treatment again in April and June 2018.

       The administrative law judge noted that plaintiff used physical therapy and received

75% relief from medication, but the record shows that the relief from cortisone injections

was only temporary and that physical therapy had not eliminated plaintiff’s shoulder

problems. AR 733. The administrative law judge also failed to discuss plaintiff’s testimony

that he had constant shoulder pain, that he could not carry his newspaper bag on his right

shoulder, that he could not use a keyboard or text because of hand tremors and that he took

daily pain medication and a muscle relaxer for his shoulder.            AR 43.     In sum, the

administrative law judge’s conclusion that plaintiff could use his right upper extremity on

a frequent basis is not supported by substantial evidence. Therefore, the case must be

remanded for further analysis of the medical evidence and plaintiff’s testimony relating to

his shoulder pain.



                             D. Plaintiff’s Subjective Symptoms




                                               16
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 17 of 19




       Finally, plaintiff contends that the administrative law judge improperly discredited

his testimony about his symptoms and abilities that, if credited, would have led to a finding

of disability. In particular, plaintiff says that the administrative law judge should have

credited his testimony and the function report stating that he had mood swings and

difficulty controlling his frustration and anger in the workplace, that he had constant pain

from his shoulder, that he had short-term memory problems from his medications and that

his depression, anxiety and fatigue made it hard to do anything besides stay in bed or watch

TV. The administrative law judge discounted plaintiff’s testimony for several reasons,

including that the medical record did not support his complaints of physical limitations, that

medical providers had recommended “conservative treatment” for plaintiff’s shoulder and

that plaintiff was able to engage in numerous daily activities.

       I agree with plaintiff that the administrative law judge’s analysis of plaintiff’s

subjective symptoms is inadequate. First, as discussed above, the administrative law judge

fails to explain why the medical records conflict with plaintiff’s description of his shoulder

pain and limitations or his testimony about hand tremors. In addition, the administrative

law judge failed to discuss adequately the reasons why plaintiff had pursued only

conservative treatment for his shoulder, including the fact that plaintiff was frequently

homeless and lacked adequate support to assist him after major a surgery. Akin v. Berryhill,

887 F.3d 314, 318 (7th Cir. 2018) (administrative law judge must consider reasons for

claimant’s lack of certain treatment before drawing negative inferences about claimant’s

symptoms).



                                             17
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 18 of 19




       With respect to plaintiff’s work history, the administrative law judge stated that

although plaintiff testified that he could be easily angered and stressed out at work, evidence

showed that he stayed at friend’s houses, attended his children’s sporting events and behaved

appropriately during most mental-health examinations. AR 17. However, the administrative

law judge failed to discuss contrary evidence in the record, including plaintiff’s testimony

about his inability to work, multiple treatment notes in which plaintiff discussed with his

therapists the stress of working and attending his children’s sporting events, and the fact that

plaintiff stayed at a friend’s house because he had no other place to live. The administrative

law judge also noted that plaintiff could “handle finances,” AR 17, even though the record

shows that plaintiff frequently struggled with finances, struggled to pay child support and

sought assistance from his therapist in financial matters on numerous occasions. AR 470-47,

473, 481, 496-502. Although the administrative law judge need not discuss every piece of

evidence, he failed to discuss evidence that directly undermined his own conclusions, thereby

failing to “build a logical bridge from evidence to conclusion.” Villano v. Astrue, 556 F.3d

558, 56 (7th Cir. 2009).

       Finally, the administrative law judge erred by failing to explain why plaintiff’s ability

to perform simply household chores, work part-time on a sporadic basis, watch TV and do

occasional grocery shopping, with difficulty, suggests that plaintiff could be gainfully

employed on a full time basis. The administrative law judge cites nothing in the record

suggesting that plaintiff has, at any time in the past decade, been able to work on a particular

task or remain engaged in a specific activity for a sustained period of time on a daily basis.



                                              18
      Case: 3:19-cv-00931-bbc Document #: 18 Filed: 09/18/20 Page 19 of 19




As the court of appeals has stated, “it’s easier—especially for someone with an antisocial

psychiatric disorder—to work in one’s own home, at one’s own pace, at one’s own choice of

tasks, than to work by the clock under supervision in a place of business.” Price v. Colvin,

794 F.3d 836, 840 (7th Cir. 2015). See also Forsythe v. Colvin, 813 F.3d 677, 679 (7th

Cir. 2016) (“[E]xtrapolating from what people do at home, often out of necessity, to what

they could do in a 40-hour-a-week job is perilous.”). The administrative law judge’s failure

to acknowledge and discuss this distinction is error. Therefore, the case must be remanded

so that the administrative law judge can conduct a more thorough evaluation of plaintiff’s

subjective symptoms and give valid reasons for her findings that are supported by substantial

evidence in the record.



                                          ORDER

       IT IS ORDERED that the decision denying benefits to plaintiff Neal P. Zinda is

REVERSED and this case is REMANDED to defendant Andrew Saul, Commissioner of

Social Security, for further proceedings consistent with this opinion.

       Entered this 17th day of September, 2020.


                                       BY THE COURT:

                                       /s/
                                       __________________________________
                                       BARBARA B. CRABB
                                       District Judge




                                             19
